 

PLACEMENT WARRANT PURCHASE AGREEMENT

 

PLACEMENT WARRANT PURCHASE AGREEMENT (this “Agreement”) made as of this 7th day
of November, 2011 among Selway Capital Acquisition Corporation, a Delaware
corporation (the “Company”), and Selway Capital Holdings LLC (the “Purchaser”).

 

WHEREAS, the Company has filed with the Securities and Exchange Commission
(“SEC”) a registration statement on Form S-1, as amended (File No. 333-172714)
(the “Registration Statement”), in connection with the Company’s initial public
offering (the “IPO”) of up to 2,000,000 units, each unit (“Unit”) consisting of
one (1) Series A Share of common stock of the Company, $0.0001 par value (the
“Series A Shares”), and (ii) one (1) warrant (the “Warrants”) to purchase one
share of common stock; and

 

WHEREAS, the Company desires to sell in a private placement to the Purchaser
(the “Placement”) an aggregate of 2,333,333 Warrants (the “Placement Warrants”)
substantially identical to the Warrants being issued in the IPO pursuant to the
terms and conditions hereof and as set forth in the Registration Statement,
except that the Placement Warrants to be issued in the Placement shall not be
registered under the Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the Placement Warrants shall be governed by the Warrant Agreement filed
as an exhibit to the Registration Statement (the “Warrant Agreement”); and

 

WHEREAS, the Purchaser is entitled to registration rights with respect to the
Placement Warrants and the shares of common stock underlying such Placement
Warrants (collectively, the “Registrable Securities”) on the terms set forth in
the Registration Rights Agreement filed as an exhibit to the Registration
Statement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1.          Purchase of Placement Warrants. The Purchaser hereby agrees,
directly or through nominees, to purchase an aggregate of 2,333,333 Placement
Warrants at a purchase price of $0.75 per Placement Warrant, or an aggregate of
approximately $1,750,000 (the “Purchase Price”).

 

2.          Closing. The closing of the purchase and sale of the Placement
Warrants (the “Closing”) will take place at such time and place as the parties
may agree (the “Closing Date”), but in no event later than immediately prior to
the closing of the IPO. At least 24 hours prior to the date on which the SEC
declares the Registration Statement effective (the “Effective Date”), the
Purchaser shall pay the Purchase Price by wire transfer of funds to an account
maintained by Loeb & Loeb LLP (“Loeb”), counsel for the Company. Prior to the
closing of the IPO, Loeb shall deposit the Purchase Price into the trust account
described in the Registration Statement (the “Trust Account”). The certificate
for the Warrants comprising the Placement Warrants shall be delivered to the
Purchaser promptly after the closing of the IPO.

 

3.          Redemption. The Placement Warrants shall not be redeemable.

 

4.          Cashless Exercise. The Placement Warrants may be exercised on a
cashless basis any time while they are exercisable and prior to their expiration
in accordance with the terms set out in the Warrant Agreement.

 

5.          Escrow of Placement Warrants. From the Effective Date until the
earlier of the consummation by the Company of an Acquisition Transaction or, if
the Acquisition Transaction is completed without granting the Company’s
shareholders redemption rights in connection with such Acquisition Transaction,
the consummation of a post-acquisition tender offer or post-acquisition
automatic trust liquidation (the “Escrow Period”), the Placement Warrants shall
be placed in escrow.  The terms and conditions of the escrow of the Placement
Warrants and their release therefrom shall be set forth in the Securities Escrow
Agreement, dated as of November 7, 2011, among the Company and the Purchaser. 
Any terms not herein defined shall have the meanings assigned to them in such
Securities Escrow Agreement.

 



 

 

 

6.          Waiver of Liquidation Distributions. In connection with the
Placement Warrants purchased pursuant to this Agreement, the Purchaser hereby
waives any and all right, title, interest or claim of any kind in or to any
liquidating distributions by the Company in the event of a liquidation of the
Company upon the Company’s failure to timely complete a Business Combination.
For purposes of clarity, any shares of common stock purchased in the IPO or the
aftermarket by the Purchaser shall be eligible to receive any liquidating
distributions by the Company.

 

7.          Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants on behalf of itself to the Company that:

 

7.1     The Purchaser is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.

 

7.2     The Placement Warrants are being acquired by the Purchaser for its own
account, only for investment purposes and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act.

 

7.3     The Purchaser has the full right, power and authority to enter into this
Agreement and this Agreement is a valid and legally binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms.

 

8.          Waiver and Indemnification. The Purchaser hereby waives any and all
rights to assert any present or future claims, including any right of
rescission, against the Company with respect to its purchase of the Placement
Warrants, and the Purchaser agrees to indemnify and hold the Company harmless
from all losses, damages or expenses that relate to claims or proceedings
brought against the Company by the Purchaser of the Placement Warrants or its
transferees, heirs, assigns or any subsequent holders of the Placement Warrants.

 

9.          Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

 

10.          Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of any other jurisdiction. Each of
the parties hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF , the undersigned have executed this Agreement as of the date
first written above.

 

 

SELWAY CAPITAL ACQUISITION

CORPORATION

      By: /s/ Yaron Eitan   Name: Yaron Eitan   Title: Chief Executive Officer

 

  Purchaser:   SELWAY CAPITAL HOLDINGS LLC       By: /s/ Yaron Eitan   Name:
Yaron Eitan   Title: Board Manager

 

 

 

 

Placement Warrant Purchase Agreement

 



 

 